

Exhibit 10


JOURNAL MEDIA GROUP, INC.
EXECUTIVE SEVERANCE AND CHANGE IN CONTROL PLAN


1.    Establishment; Purpose.


(a)    Establishment. Journal Media Group, Inc. hereby establishes the Journal
Media Group, Inc. Executive Severance and Change in Control Plan, as set forth
in this document.


(b)    Purpose. The Plan is designed to provide financial protection in the
event of unexpected job loss to certain top executives of the Company and its
Affiliates who are expected to make substantial contributions to the success of
the Company and thereby provide for stability and continuity of management.
       
2.    Definitions. For purposes of the Plan, the following terms have the
meanings set forth below:


“Accrued Benefits” has the meaning given to that term in Section 4(a)(i) hereof.


“Affiliate” means any entity controlled by, controlling, or under common control
with, the Company.


“AIP” means the Company’s Executive Annual Incentive Plan, or any successor
plan, or such other annual cash incentive plan of the Company or an Affiliate in
which the Participant participates immediately prior to his or her Date of
Termination.


“Annual Base Salary” means the Participant’s annual rate of base salary in
effect as of the Date of Termination, prior to any reduction that would qualify
as a Good Reason termination event.


“Board” means the Board of Directors of the Company.


“Cause” means: (a) the willful and continued failure of the Participant to
perform substantially the Participant’s duties with the Company or any of its
Affiliates (other than any such failure resulting from any medically determined
physical or mental impairment), that is not cured by the Participant within 30
calendar days after a written demand for substantial performance is delivered to
the Participant by the CEO which specifically identifies the manner in which the
CEO believes that the Participant has not substantially performed the
Participant’s duties; (b) the willful engagement by the Participant in illegal
conduct or gross misconduct which results in material and demonstrable damage to
the business or reputation of the Company or an Affiliate; (c) a willful and
material violation of the Code of Conduct and Ethics for Employees or Code of
Conduct and Ethics for Financial Executives, as applicable (the “Code of
Conduct”), or similar policies, of the Company or any of its Affiliates that, if
curable, is not cured by the Participant within 30 calendar days after a written
demand is delivered to the Participant by the CEO which specifically identifies
the manner in which the CEO believes that the Participant has materially
violated the Code of Conduct or similar policies; or (d) a material breach by
the Participant of the provisions of Section 7 of the Plan; provided, however,
that no

1

--------------------------------------------------------------------------------



act or failure to act, on the part of the Participant, shall be considered
“willful” unless it is done, or omitted to be done, by the Participant in bad
faith or without reasonable belief that the Participant’s action or omission was
in the best interests of the Company or any of its Affiliates.


“CEO” means the Chief Executive Officer of the Company.


“Change in Control” has the meaning given to that term in the Company’s
Long-Term Incentive Plan.


“Change in Control Protection Period” means the period beginning upon the
occurrence of a Change in Control through and until the second anniversary of
the occurrence of such Change in Control.


“COBRA” means Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.


“Code” means the Internal Revenue Code of 1986, as amended.


“Committee” means the Compensation Committee of the Board.


“Company” means Journal Media Group, Inc. and any successor to its business or
assets, by operation of law or otherwise.


“Competitive Business” has the meaning given to that term in Section 7(c)
hereof.


“Confidential Information” has the meaning given to that term in Section 7(a)
hereof.


“Date of Termination” means the date of the Participant’s death, the Disability
Effective Date, the date on which the termination of the Participant’s
employment by the Company for Cause or without Cause or by the Participant for
Good Reason or without Good Reason is effective, or such later date as is
acceptable to the Board.


“Determination Firm” has the meaning given to that term in Section 9 hereof.


“Disability” means that (a) the Participant has been unable, for a period of 180
consecutive business days, to perform the Participant’s duties, as a result of
physical or mental illness or injury, and (b) a physician selected or approved
by the Company has determined that it is either not possible to determine when
such inability to perform will cease or that it appears probable that such
inability will be permanent during the remainder of the Participant’s life. A
termination of the Participant’s employment by the Company for Disability shall
be communicated to the Participant by written notice, and shall be effective on
the 30th day after receipt of such notice by the Participant (the “Disability
Effective Date”), unless the Participant returns to full-time performance of the
Participant’s duties before the Disability Effective Date.


“Eligible Employee” means an individual who is described as such in Section 3(a)
hereof.



2

--------------------------------------------------------------------------------



“Excise Tax” has the meaning given to that term in Section 9 hereof.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Good Reason” means the occurrence of any of the following without the
Participant’s consent: (a) a material reduction by the Company of the
Participant’s duties, responsibilities or reporting relationship; (b) a material
reduction by the Company of the Participant’s Annual Base Salary or Target AIP
(other than an across-the-board reduction which applies in a comparable manner
to other senior executives of the Company); or (d) a relocation of the
Participant’s primary work location by more than 50 miles from the Company’s
offices at which the Participant was principally employed. A termination of the
Participant’s employment by the Participant shall not be deemed to be for Good
Reason unless (x) the Participant gives notice to the Company of the existence
of the event or condition constituting Good Reason within 30 calendar days after
such event or condition initially occurs or exists, and (y) the Company fails to
cure such event or condition within 30 calendar days after receiving such
notice. Additionally, the Participant must terminate his employment within 120
calendar days after the initial occurrence of the event or condition
constituting Good Reason for such termination to be “Good Reason” hereunder.


“Notice of Termination” means a written notice which (a) indicates the specific
termination provision in this Plan relied upon, (b) to the extent applicable,
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Participant’s employment under the provision so
indicated, and (c) if the Date of Termination (as defined below) is other than
the date of receipt of such notice, specifies the Date of Termination (which
date shall be not more than 30 calendar days after the giving of such notice).


“Other Benefits” has the meaning given to that term in Section 4(a)(ii) hereof.


“Participant” means an Eligible Employee who meets the eligibility requirements
and other conditions of Section 3 hereof, until such time as the Eligible
Employee’s participation ceases in accordance with Section 3(c) hereof.


“Participation Agreement” means an agreement between the Company and each
Eligible Employee that must be executed as a condition of the Participant’s
eligibility for this Plan, in the form attached as Exhibit A.


“Payments” has the meaning given to that term in Section 9 hereof.


“Plan” means the Journal Media Group, Inc. Executive Severance and Change in
Control Plan as set forth herein and as from time to time in effect.


“Pro-Rated Annual Incentive” has the meaning given to that term in Section
4(b)(i) hereof.


“Protection Period” has the meaning given to that term in Section 7(a) hereof.



3

--------------------------------------------------------------------------------



“Qualified Termination” means: (a) any termination of a Participant’s employment
by the Company other than for Cause and not as a result of the Participant’s
death or Disability; or (b) a termination of employment by a Participant for
Good Reason.


“Reduced Amount” has the meaning given to that term in Section 9 hereof.


“Release” has the meaning given to that term in Section 5 hereof.


“Section 409A” has the meaning give to that term in Section 21(a) hereof.


“Severance Multiple” has the meaning given to that term in Section 4(b)(ii)
hereof.


“Target AIP” means the amount of cash compensation that would be payable to the
Participant under the AIP for the performance period during which the Date of
Termination occurs, computed assuming that the “target” level of performance has
been achieved, prior to any reduction that would qualify as a Good Reason
termination event.


“Trade Secret” has the meaning given to that term in Section 7(b) hereof.


“Underpayment” has the meaning given to that term in Section 9 hereof.


3.     Eligibility.


(a)    Eligible Employees. Eligibility to participate in the Plan shall be
limited to certain key executives of the Company and its Affiliates who (i) are
designated by the Board as officers of the Company for purposes of Section 16 of
the Securities Exchange Act of 1934, as amended, (ii) are not parties to
individual employment agreements that provide for severance benefits and (iii)
are designated, by a duly adopted resolution of the Committee, as Eligible
Employees. The Committee shall limit the class of persons selected to
participate in the Plan to a “select group of management or highly compensated
employees,” within the meaning of Sections 201, 301 and 401 of ERISA. In lieu of
expressly designating Eligible Employees for Plan participation, the Committee
may establish eligibility criteria (consistent with the provisions of this
Section 3(a)) providing for participation of one or more Eligible Employees who
satisfy such criteria.
    
(b)    Participation. As a condition to becoming a Participant and being
entitled to the benefits and protections provided under the Plan, each Eligible
Employee must execute and deliver a Participation Agreement to the Company
within 30 days after the date such individual is designated by the Committee as
an Eligible Employee.


(c)    Duration of Participation. An Eligible Employee shall cease to be a
Participant in this Plan if: (i) the Participant ceases to be employed by the
Company or an Affiliate, unless such Participant is then entitled to a severance
benefit as provided in Sections 4(b), 4(c) or 4(e) of this Plan; or (ii) the
Committee removes the Eligible Employee as a Participant by providing notice of
such removal to the Participant in accordance with Section 16 at least 180 days
prior to the effective date of the Participant’s removal (and such Eligible
Employee shall continue to be a

4

--------------------------------------------------------------------------------



Participant during such notice period). Notwithstanding anything herein to the
contrary, a Participant who is entitled to a severance benefit as provided in
Section 4(b), 4(c) or 4(e) of this Plan shall remain a Participant in this Plan
until the amounts and benefits payable under this Plan have been paid or
provided to the Participant in full. Any severance benefits to be provided to a
Participant under this Plan are subject to all of the terms and conditions of
the Plan, including Sections 5, 7 and 8(b).
    
(d)     No Employment Rights. Participation in the Plan does not alter the
status of a Participant as an at-will employee, and nothing in the Plan will
limit or affect in any manner the right of the Company or an Affiliate to
terminate the employment or adjust the compensation of a Participant at any time
and for any reason (with or without Cause).
    
4.     Severance Benefits.


(a)     Any Termination of Employment. If a Participant’s employment with the
Company and its Affiliates is terminated for any reason or no reason, then:


(i)    Accrued Benefits. The Company shall pay, or cause to be paid, to the
Participant the sum of: (A) the Participant’s Annual Base Salary earned through
the Date of Termination, to the extent not previously paid; (B) the amount of
any annual incentive that has been earned by the Participant for a completed
fiscal year or other measuring period preceding the Date of Termination, but has
not yet been paid to the Participant; and (C) any accrued vacation pay, to the
extent not previously paid (the sum of the amounts described in clauses (A), (B)
and (C) shall be referred to as the “Accrued Benefits”). The Accrued Benefits
shall be paid in a single lump sum within 30 calendar days after the Date of
Termination.


(ii)    Other Benefits. To the extent not theretofore paid or provided, the
Company shall pay or provide, or cause to be paid or provided, to the
Participant (or his or her estate) any other amounts or benefits required to be
paid or provided or which the Participant is eligible to receive under any plan,
program, policy or practice or contract or agreement of the Company, including
any benefits to which the Participant is entitled under Part 6 of Subtitle B of
Title I of ERISA (such other amounts and benefits shall be hereinafter referred
to as the “Other Benefits”) in accordance with the terms and normal procedures
of each such plan, program, policy or practice or contract or agreement, based
on accrued and vested benefits through the Date of Termination.


(b)    Qualified Termination not During the Change in Control Protection Period.
Subject to compliance with Sections 5 and 7 hereof, in the event that a
Participant incurs a Qualified Termination other than during the Change in
Control Protection Period, the Participant shall be entitled to the compensation
and benefits set forth in this Section 4(b):


(i)    Pro-Rated Annual Incentive. Subject to Section 5 hereof, the Participant
shall be eligible to receive a lump sum payment equal to the annual incentive,
if any, that would have been payable under the AIP for the performance period
during which the Date of Termination occurs, determined as if the Participant
had remained employed for the entire period and based on actual performance
during the entire performance period and without regard to any

5

--------------------------------------------------------------------------------



discretionary adjustments that have the effect of reducing the amount of the
annual incentive (other than discretionary adjustments applicable to all
similarly-situated senior executives who did not terminate employment),
pro-rated for the portion of the performance period through and including the
Date of Termination (the “Pro-Rated Annual Incentive”). The Pro-Rated Annual
Incentive shall be paid to the Participant at the same time that payments are
made to other participants in the AIP for the performance period during which
the Date of Termination occurs and shall be in lieu of any annual incentive that
the Participant would have otherwise been entitled to receive under the terms of
the AIP for that performance period.
    
(ii)    Severance. Subject to Section 5 hereof, the Company shall pay, or cause
to be paid, to the Participant an amount equal to the product of (A) one (1.0)
(the “Severance Multiple”), multiplied by (B) the sum of the Participant’s
Annual Base Salary and Target AIP. Any severance payable pursuant to this
Section 4(b)(ii) will be paid in in a single lump sum within 15 calendar days
after the Release described in Section 5 becomes effective and irrevocable in
accordance with its terms.


(iii)    Health Care Coverage. Subject to Section 5 hereof, the Company shall
pay, or cause to be paid, to the Participant an amount equal to the product of
(A) the Severance Multiple, multiplied by (B) the annual cost payable by the
Participant, as measured as of his or her Date of Termination, to obtain
coverage under COBRA for the Participant and, if applicable, his or her spouse
and eligible dependents under the Company’s employee group health plan at the
level in effect on the Date of Termination. Such amount shall be payable in a
single lump sum within 15 calendar days after the Release described in Section 5
becomes effective and irrevocable in accordance with its terms. Such amount
shall be payable whether or not the Participant and his or her spouse and
eligible dependents elect to continue medical care coverage under the Company’s
group health care plans under COBRA.


(iv) Equity Awards. Subject to Section 5 hereof, (A) all outstanding and
unvested time-based equity awards of the Company granted to the Participant
shall become immediately vested and exercisable (as applicable); and (B) all
outstanding and unvested performance-based equity awards of the Company granted
to the Participant shall remain outstanding and shall vest, if at all, based on
the extent to which the applicable performance goals are achieved during the
entire applicable performance period, with the resulting payout pro-rated based
on the length of time within the performance period that has elapsed through the
Date of Termination.


(c) Qualified Termination During the Change in Control Protection Period.
Subject to compliance with Sections 5 and 7 hereof, in the event that a
Participant incurs a Qualified Termination during the Change in Control
Protection Period, then the Company shall pay or provide, or cause to be paid or
provided, to the Participant the payments and benefits set forth in Section 4(b)
above, provided that: (i) the Severance Multiple, as defined in Section
4(b)(ii), shall be one and one-half (1.5) rather than one (1.0); (ii) the
Pro-Rated Annual Incentive shall be calculated assuming that “target”
performance had been achieved for each performance goal, rather than based on
actual performance results; and (iii) the vesting of equity awards shall be
governed by the terms of the Company’s Long-Term Incentive Plan in lieu of the
treatment provided in Section 4(b)(iv).



6

--------------------------------------------------------------------------------



(d)     Termination for Cause; Other than for Good Reason. If a Participant’s
employment is terminated for Cause, or if the Participant voluntarily terminates
his or her employment without Good Reason, then the Company shall pay or provide
to the Participant the Accrued Benefits, payable in accordance with Section
4(a)(i) of this Plan, and the Other Benefits, and no further amounts shall be
payable to the Participant under this Section 4 after the Date of Termination.


(e)    Disability and Death. If a Participant’s employment is terminated for
Disability or as a result of the Participant’s death, then subject to Section 5
hereof, (i) the Company shall pay or provide to the Participant (or his or her
estate) the Pro-Rated Annual Incentive set forth in Section 5(b)(i); (ii) all
outstanding and unvested time-based equity awards of the Company granted to the
Participant shall become immediately vested and exercisable (as applicable), and
all outstanding and unvested performance-based equity awards of the Company
granted to the Participant shall vest at the “target” performance level, with
the resulting payout pro-rated based on the length of time within the
performance period that has elapsed through the Date of Termination; and (iii)
in the event of a termination for Disability only (and not as a result of
death), the Company shall pay, or cause to be paid, to the Participant a lump
sum payment equal to his Annual Base Salary within 15 calendar days after the
Release described in Section 5 becomes effective and irrevocable in accordance
with its terms (which payment shall serve as an offset to any salary
continuation benefits provided under the applicable Company employee long-term
disability plan to the extent provided in that plan).


(f)     Notice of Termination. Any termination by the Company for Cause, or by a
Participant for Good Reason, shall be communicated by Notice of Termination to
the other party in accordance with Section 16. The failure by the Company or a
Participant to set forth in the Notice of Termination any fact or circumstance
which contributes to a showing of Cause or Good Reason shall not waive any right
of the Company or the Participant, respectively, hereunder or preclude the
Company or the Participant, respectively, from asserting such fact or
circumstance in enforcing the Company’s or the Participant’s rights hereunder.


(g)    Resignation from All Positions. Notwithstanding any other provision of
this Plan, upon the termination of a Participant’s employment for any reason,
unless otherwise requested by the Company, the Participant shall immediately
resign from all positions that he or she holds or has ever held with the Company
and its Affiliates. By executing the Participation Agreement, each Participant
agrees to execute any and all documentation to effectuate such resignations upon
request by the Company, but he or she shall be treated for all purposes as
having so resigned upon termination of his or her employment, regardless of when
or whether he or she executes any such documentation.


5.    Release. Notwithstanding anything contained herein to the contrary, the
Company shall not be obligated to make any severance payment under Sections
4(b), 4(c) or 4(e) hereof unless: (a) the Participant or the Participant’s legal
representative first executes within 50 calendar days after the Date of
Termination a release of claims agreement in the form attached hereto as Exhibit
B, with such changes as the Company may determine to be required or reasonably
advisable in order to make the release enforceable and otherwise compliant with

7

--------------------------------------------------------------------------------



applicable law (the “Release”), (b) the Participant does not revoke the Release,
and (c) the Release becomes effective and irrevocable in accordance with its
terms.


6.    No Mitigation. In no event shall a Participant be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Participant under any of the provisions of this Plan and such amounts
shall not be reduced whether or not the Participant obtains other employment.


7.    Restrictive Covenants.


(a) Confidentiality. During each Participant’s employment with the Company or an
Affiliate, the Participant shall preserve and protect Confidential Information
from unauthorized use or disclosure, and during the period commencing on the
Date of Termination and ending on the first anniversary thereof (the “Protection
Period”), the Participant shall not use or disclose any Confidential Information
in connection with or to benefit any person, company or other enterprise
(including the Participant) which is engaged in or is planning to become engaged
in direct competition with the Company in any state of the United States of
America where, on the Date of Termination, the Company or an Affiliate is
engaged, or has demonstrable plans to engage that were known to the Participant
during employment, in substantial business activities. Each Participant
acknowledges that a duty of loyalty to the Company and its Affiliates and a duty
to protect the Confidential Information are imposed upon the Participant by law.
“Confidential Information” means information of the Company and its Affiliates
that meets one or more of the following three conditions: (i) it has not been
made available generally to the public or to the trade or industry by the
Company or by another with the Company’s consent; (ii) it is related to, and
useful or valuable in, the current or anticipated business of the Company and
its Affiliates and its value could be diminished by unauthorized disclosure or
use; or (iii) it either has been identified as confidential to the Participant
by the Company or an Affiliate (orally or in writing) or it has been maintained
as confidential from outside parties or is recognized as intended for internal
disclosure only. Confidential Information includes but is not limited to
strategic and other business plans and budgets, non-public financial data and
forecasts, know-how, research and development programs, personnel information
(including information about the identity, responsibilities, competence,
compensation and satisfaction of the Company’s employees), information about
planned or pending acquisitions or divestitures, sales methods, customer lists,
customer usages and requirements, customer purchase histories, marketing
programs, computer programs and other confidential technical or business
information or data. Each Participant acknowledges that the Company has
disclosed that the Company and its Affiliates are now, and may be in the future,
subject to duties to third parties to maintain information in confidence and
secrecy. Each Participant consents to be bound by any such duty owed by the
Company or an Affiliate to any third party.


(b)    Trade Secrets. During each Participant’s employment with the Company or
an Affiliate, the Participant shall preserve and protect Trade Secrets from
unauthorized use or disclosure, and after termination of such employment, the
Participant shall not use or disclose any Trade Secret, indefinitely or for so
long as that Trade Secret remains a Trade Secret under applicable law. “Trade
Secret” means information of the Company and its Affiliates, including a
formula, pattern, compilation, program, device, method, technique or process,
that derives

8

--------------------------------------------------------------------------------



independent economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use, and that is the subject of
efforts to maintain its secrecy that are reasonable under the circumstances.


(c)    Non-Competition. Each Participant agrees that, at all times during the
Participant’s employment with the Company and its Affiliates and thereafter
during the Protection Period, the Participant will not, directly or indirectly,
participate in or assist in, the organization, planning, preparation, ownership,
financing, management, operation or control, nor have any beneficial interest in
more than 5% of the equity, of any corporation, partnership, association or
other person or entity which directly competes or is planning to directly
compete with the Company or an Affiliate with respect to the operations of the
Company or Affiliate that were within the Participant’s management
responsibility, including the responsibility of personnel reporting to the
Participant, at any time within two (2) years prior to the Date of Termination
(“Competitive Business”), if: (i) the Competitive Business would utilize the
Participant’s services for the benefit of any broadcast, cable, print or other
mass communications media operations serving any Metropolitan Statistical Area,
as that term is defined by the United States Government, where during the two
(2) years preceding the Date of Termination, the Company or an Affiliate is
engaged, or has demonstrable plans to engage that were known to the Participant
during employment, in broadcast, cable, print or other mass communications media
operations; and (ii) Confidential Information acquired by the Participant during
the two (2) years preceding the Date of Termination would reasonably be expected
to be useful to the performance of the Participant’s duties in such employment.


(d)    Non-Solicitation. During his or her employment with the Company and its
Affiliates and thereafter during the Protection Period, each Participant agrees
not to solicit or induce, or to assist anyone else in soliciting or inducing,
directly or indirectly, any employee of the Company or an Affiliate who was
supervised by the Participant, or about whom the Participant obtained any
Confidential Information, during the last two (2) years of the Participant’s
employment by the Company and its Affiliates, to terminate their employment with
the Company or an Affiliate or to accept employment with a Competitive Business.
This provision is not intended to restrict the employment opportunities of any
employees of the Company who seek employment with a Competitive Business without
any solicitation or inducement by the Participant.


(e)    Return of Property. At a Participant’s Date of Termination, or at any
time upon the Company’s request, the Participant shall deliver to the Company
the original and all copies of all documents, records and property of any nature
whatsoever which are in the Participant’s possession or control and which are
the property of the Company and its Affiliates or which relate to the business
activities, facilities or customers of the Company and its Affiliates, including
any records, documents or property created by the Participant in said capacity.
Further, each Participant agrees to attend an exit interview upon termination of
employment to ensure compliance with the terms of this Plan.


(f)    Non-Disparagement. A Participant shall not disparage the Company or any
of its Affiliates or their respective directors, officers, employees, agents,
shareholders, successors and

9

--------------------------------------------------------------------------------



assigns (both individually and in their official capacities with the Company) or
any of their goods, services, employees, customers, business relationships,
reputation or financial condition. The Company agrees that, following the Date
of Termination, it will instruct its executive officers and members of the Board
not to disparage a Participant or the Participant’s business relationships or
reputation. For purposes of this Plan, to “disparage” means to make statements,
whether oral or written, whether direct or indirect, whether true or false and
whether acting alone or through any other person, that cast the subject of the
statement in a critical or unfavorable light or that otherwise cause damage to,
or intend to embarrass, the subject of the statement. Nothing in the foregoing
will preclude either party from providing truthful disclosures as required by
applicable law or legal process.


(g)    Cooperation. During the Term and thereafter, each Participant shall
cooperate with the Company and its Affiliates, without additional consideration,
in any internal investigation or administrative, regulatory, or judicial
proceeding as reasonably requested by the Company including, without limitation,
the Participant’s being available to the Company and its Affiliates upon
reasonable notice for interviews and factual investigations, appearing at the
Company’s request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company all pertinent information, and
turning over to the Company all relevant documents that are or may come into the
Participant’s possession, all at times and on schedules that are reasonably
consistent with the Participant’s other permitted activities and commitments, if
the Participant is then employed by the Company, and otherwise taking into
account the Participant’s reasonable business obligations.


(h)    Duty to Notify. Each Participant will inform any new employer, prior to
accepting employment, of the existence of this Section 7 and provide that
employer with a copy of it. In addition, each Participant hereby authorizes the
Company to forward a copy of this Section 7 to any actual or prospective new
employer.


(i)    Enforcement.
(i)    Scope of Restrictions. By signing a Participation Agreement, the
Participant acknowledges that the restrictions set forth in this Section 7 are
reasonable and necessary to protect the Company’s business and goodwill, and
that the Participant’s obligations under this Section 7 shall survive any
termination of employment. The Participant also acknowledges that if any of
these restrictions or obligations are found by a court having jurisdiction to be
unreasonable or overly broad or otherwise unenforceable, the Participant and the
Company agree that the restrictions or obligations shall be modified by the
court so as to be reasonable and enforceable and, if so modified, shall be fully
enforced.
(ii)    Consideration. By signing a Participation Agreement, the Participant
acknowledges and agrees that the compensation and benefits provided in this Plan
constitute adequate and sufficient consideration for the covenants made by the
Participant in this Section 7. As further consideration for the covenants made
by the Participant in this Section 7, the Company has provided and will provide
the Participant certain proprietary and other confidential information about the
Company, including, but not limited to, business plans and strategies,

10

--------------------------------------------------------------------------------



budgets and budgetary projections, income and earnings projections and
statements, cost analyses and assessments, and/or business assessments of legal
and regulatory issues.
(iii)    Remedies. The Participant recognizes and affirms that in the event of
the Participant’s breach of any provision of this Section 7, money damages would
be inadequate and the Company would have no adequate remedy at law. Accordingly,
by signing a Participation Agreement, the Participant agrees that in the event
of a breach or a threatened breach by the Participant of any of the provisions
of this Section 7, the Company, in addition and supplementary to other rights
and remedies existing in its favor, may (A) apply to any court of law or equity
of competent jurisdiction for specific performance and/or injunctive or other
relief in order to enforce or prevent any violations of the provisions hereof
(without posting a bond or other security), (B) cease any further payments
and/or vesting of equity awards under this Plan, and (C) require the Participant
to repay any severance benefits provided by the Company under Sections 5(b),
(c), or (e) hereof. In the event that the Company institutes legal action to
enforce this Section 7, the Participant agrees that the Company shall be
entitled to recover from the Participant its costs of any action (including, if
the Company prevails on at least one material issue in such action, reasonable
attorneys’ and expert fees and expenses). Nothing in this Section 7(i) will be
deemed to limit the Company’s remedies at law or in equity for any breach by the
Participant of any of the provisions of this Section 7 that may be pursued or
availed of by the Company.


8.    Effect on Other Plans, Agreements and Benefits.


(a)    Relation to Other Benefits. Unless otherwise provided herein, nothing in
this Plan shall prevent or limit a Participant’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or its Affiliates for which the Participant may qualify, nor, except as
explicitly set forth in this Plan, shall anything herein limit or otherwise
affect such rights as a Participant may have under any other contract or
agreement with the Company or any of its Affiliates. Without limiting the
generality of the foregoing, a Participant’s resignation under this Plan with or
without Good Reason shall in no way affect the Participant’s ability to
terminate employment by reason of the Participant’s “retirement” under, or to be
eligible to receive benefits under, any compensation and benefits plans,
programs or arrangements of the Company or its Affiliates, including, without
limitation, any retirement or pension plans or arrangements or substitute plans
adopted by the Company, its Affiliates or their respective successors, and any
termination which otherwise qualifies as Good Reason shall be treated as such
even if it is also a “retirement” for purposes of any such plan. Any economic or
other benefit to a Participant under this Plan will not be taken into account in
determining any benefits to which the Participant may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company and its Affiliates (except to the extent provided otherwise in any
such plan with respect to Accrued Benefits).


(b)    Non-Duplication. Notwithstanding the foregoing provisions of Section
8(a), and except as specifically provided below, any severance benefits received
by a Participant pursuant to this Plan shall be in lieu of any general severance
policy or other severance plan maintained by the Company or its Affiliates
(other than a supplemental retirement, deferred compensation or similar plan or
agreement which may contain provisions operative on a termination of the

11

--------------------------------------------------------------------------------



Participant’s employment or may incidentally refer to accelerated vesting or
accelerated payment upon a termination of employment).


9.    Section 280G. Notwithstanding anything in this Plan to the contrary, in
the event it shall be determined that any benefit, payment or distribution by
the Company to or for the benefit of a Participant (whether payable or
distributable pursuant to the terms of this Plan or otherwise) (such benefits,
payments or distributions are hereinafter referred to as “Payments”) would, if
paid, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then the Payments shall be reduced to the maximum amount that
could be paid to the Participant without giving rise to the Excise Tax (the
“Reduced Amount”), if the net after-tax benefit to the Participant after
reducing the Participant’s Payments to the Reduced Amount is greater than the
net after-tax (including the Excise Tax) benefit to the Participant without such
reduction. If the reduction of the Payments due to the Participant to the
Reduced Amount would not result in a greater after-tax benefit to the
Participant, the Participant’s Payments shall not be reduced pursuant to this
Section 9. The reduction of the Payments due to a Participant hereunder, if
applicable, shall be made in the following order: (A) first reducing the cash
severance benefits (with cash severance benefits having different payment terms
being reduced on a pro-rata basis); (B) then cancellation of accelerated vesting
of performance-based equity awards (based on the reverse order of the date of
grant); (C) then cancellation of accelerated vesting of other equity awards
(based on the reverse order of the date of grant); and (D) finally reduction of
any other benefits or payments due to the Participant (with benefits or payments
in any group having different payment terms being reduced on a pro-rata basis.
For purposes of this Section 9, present value shall be determined in accordance
with Section 280G(d)(4) of the Code. All determinations required to be made
under this Section 9, including whether an Excise Tax would otherwise be
imposed, whether the Payments to a Participant shall be reduced, the amount of
the Reduced Amount, and the assumptions to be utilized in arriving at such
determinations, shall be made by an independent, nationally recognized
accounting firm or compensation consulting firm mutually acceptable to the
Company and the Participant (the “Determination Firm”) which shall provide
detailed supporting calculations both to the Company and the Participant within
20 calendar days of the receipt of notice from the Participant that a Payment is
due to be made, or such earlier time as is requested by the Company. All fees
and expenses of the Determination Firm shall be borne solely by the Company. Any
determination by the Determination Firm shall be binding upon the Company and
the Participant. As a result of the uncertainty in the application of Section
4999 of the Code at the time of the initial determination by the Determination
Firm hereunder, it is possible that Payments hereunder will have been
unnecessarily limited by this Section 9 (“Underpayment”), consistent with the
calculations required to be made hereunder. The Determination Firm shall
determine the amount of any Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Participant together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code, but no later than March 15 of the year after
the year in which the Underpayment is determined to exist, which is when the
legally binding right to such Underpayment arises.


10.    Administration. The Committee shall have complete discretion to interpret
where necessary all provisions of the Plan (including, without limitation, by
supplying omissions from, correcting deficiencies in, or resolving
inconsistencies or ambiguities in, the language of

12

--------------------------------------------------------------------------------



the Plan), to make factual findings with respect to any issue arising under the
Plan, to determine the rights and status under the Plan of Participants or other
persons, to resolve questions (including factual questions) or disputes arising
under the Plan and to make any determinations with respect to the benefits
payable under the Plan and the persons entitled thereto as may be necessary for
the purposes of the Plan. Without limiting the generality of the foregoing, the
Committee is hereby granted the authority (a) to determine whether a particular
employee is a Participant, and (b) to determine if a person is entitled to
benefits hereunder and, if so, the amount and duration of such benefits. The
Committee may delegate, subject to such terms as the Committee shall determine,
any of its authority hereunder to such person or persons from time to time as it
may designate. In the event of such delegation, all references to the Committee
in this Plan shall be deemed references to such delegates as it relates to those
aspects of the Plan that have been delegated. Any interpretation or construction
of, or determination or action by, the Committee with respect to the Plan and
its administration shall be final and binding upon any and all parties and
persons affected thereby, subject to the exclusive appeal procedure set forth
herein; provided, however, that notwithstanding the foregoing, during the Change
in Control Protection Period, any determination by the Committee as to whether
“Cause” or “Good Reason” exists will be subject to de novo review by a court of
competent jurisdiction.


11.    Claims for Benefits.


(a)     Filing a Claim. Any Participant or beneficiary who wishes to file a
claim for benefits under the Plan shall file his or her claim in writing with
the Committee.


(b)     Review of a Claim. The Committee shall, within 90 calendar days after
receipt of such written claim (unless special circumstances require an extension
of time, but in no event more than 180 calendar days after such receipt), send a
written notification to the Participant or beneficiary as to its disposition. If
the claim is wholly or partially denied, such written notification shall (i)
state the specific reason or reasons for the denial, (ii) make specific
reference to pertinent Plan provisions on which the denial is based, (iii)
provide a description of any additional material or information necessary for
the Participant or beneficiary to perfect the claim and an explanation of why
such material or information is necessary, and (iv) set forth the procedure by
which the Participant or beneficiary may appeal the denial of his or her claim,
including, without limitation, a statement of the claimant’s right to bring an
action under Section 502(a) of ERISA following an adverse determination on
appeal.


(c)    Appeal of a Denied Claim. If a Participant or beneficiary wishes to
appeal the denial of his or her claim, he or she must request a review of such
denial by making application in writing to the Committee within 60 calendar days
after receipt of such denial. Such Participant or beneficiary (or his or her
duly authorized legal representative) may, upon written request to the
Committee, review any documents pertinent to his or her claim, and submit in
writing, issues and comments in support of his or her position. A Participant or
beneficiary who fails to file an appeal within the 60-day period set forth in
this Section 11(c) shall be prohibited from doing so at a later date or from
bringing an action under ERISA.


(d)    Review of a Claim on Appeal. Within 60 calendar days after receipt of a
written appeal (unless the Committee determines that special circumstances, such
as the need to hold a

13

--------------------------------------------------------------------------------



hearing, require an extension of time, but in no event more than 120 calendar
days after such receipt), the Committee shall notify the Participant or
beneficiary of the final decision. The final decision shall be in writing and
shall include (i) specific reasons for the decision, written in a manner
calculated to be understood by the claimant, (ii) specific references to the
pertinent Plan provisions on which the decision is based, (iii) a statement that
the claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents relevant to the claim for benefits, and
(iv) a statement describing the claimant’s right to bring an action under
Section 502(a) of ERISA.


12.    Participants Deemed to Accept Plan. By accepting any payment or benefit
under the Plan, each Participant and each person claiming under or through any
such Participant shall be conclusively deemed to have indicated his or her
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Committee, the Company or
its Affiliates, in any case in accordance with the terms and conditions of the
Plan.


13.    Successors.
    
(a)    Company Successors. This Plan shall bind any successor of the Company,
its assets or its businesses (whether direct or indirect, by purchase, merger,
consolidation or otherwise), in the same manner and to the same extent that the
Company would be obligated under this Plan if no succession had taken place.
    
(b)    Participant Successors. The rights of a Participant to receive any
benefits hereunder shall not be assignable, transferable or delegable, whether
by pledge, creation of a security interest or otherwise, other than by a
transfer by his or her will or by the laws of descent and distribution and, in
the event of any attempted assignment or transfer contrary to this Section
13(b), the Company shall have no liability or obligation to pay any amount so
attempted to be assigned, transferred or delegated.


14.    Unfunded Status. All payments pursuant to the Plan shall be made from the
general funds of the Company and no special or separate fund shall be
established or other segregation of assets made to assure payment. No
Participant or other person shall have under any circumstances any interest in
any particular property or assets of the Company as a result of participating in
the Plan.


15.    Withholding. The Company and its Affiliates may withhold from any amounts
payable under this Plan all federal, state, city or other taxes as the Company
and its Affiliates are required to withhold pursuant to any law or government
regulation or ruling.


16.    Notices. Any notice provided for in this Plan shall be in writing and
shall be either personally delivered, sent by reputable overnight carrier or
mailed by first class mail, return receipt requested, to the recipient. Notices
to the Participant shall be sent to the address of the Participant most recently
provided to the Company. Notices to the Company should be sent to: Journal Media
Group, Inc., 333 West State Street Milwaukee, Wisconsin 53203, Attention: CEO.
Notice and communications shall be effective on the date of delivery if
delivered by hand,

14

--------------------------------------------------------------------------------



on the first business day following the date of dispatch if delivered utilizing
overnight courier, or three business days after having been mailed, if sent by
first class mail.


17.    Amendments; Termination. The Committee expressly reserves the right to
amend or terminate the Plan in whole or in part, including without limitation to
remove individuals as Participants in accordance with Section 3(c) hereof or to
modify or eliminate all or any benefits under Section 4 hereof; provided,
however, that if a Change in Control occurs within one year following the
termination of the Plan or an amendment to the Plan that would adversely affect
the rights of any Participants, such termination or amendment will not be
effective. Notwithstanding any other provision of this Plan to the contrary, the
Plan may not be terminated or amended during the Change in Control Protection
Period in a manner that would adversely affect the rights of any Participants.
For the avoidance of doubt, removal of an Eligible Employee as a Participant
(other than as a result of the Participant ceasing to be an employee of the
Company or an Affiliate) or a decrease in a Participant’s benefits under the
Plan shall be deemed an amendment of the Plan which adversely affects the rights
of the Participant. No termination or amendment of the Plan shall impair the
rights of a Participant who previously has incurred a Qualified Termination,
death or Disability unless such amendment, modification, removal or termination
is agreed to in a writing signed by the Participant (or his or her legal
representative) and the Company.


18.    Governing Law. This Plan shall be governed, construed, interpreted and
enforced in accordance with the substantive laws of the State of Wisconsin,
without regard to conflicts of law principles. The parties hereto irrevocably
agree to submit to the jurisdiction and venue of the federal and state courts
located in Wisconsin in any court action or proceeding brought with respect to
or in connection with this Plan.
 
19.    Severability. Whenever possible, each provision of this Plan shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Plan is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Plan shall be reformed,
construed and enforced in such jurisdiction as if such invalid, illegal or
unenforceable provision had never been contained herein.


20.    Headings. Headings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.


21.    Section 409A.


(a)    In General. Section 409A of the Code (“Section 409A”) imposes payment
restrictions on “nonqualified deferred compensation” (i.e., potentially
including payments owed to a Participant upon termination of employment).
Failure to comply with these restrictions could result in negative tax
consequences to a Participant, including immediate taxation, interest and a 20%
additional income tax. It is the Company’s intent that this Plan be exempt from
the application of, or otherwise comply with, the requirements of Section 409A.
Specifically, any taxable benefits or payments provided under this Plan are
intended to be separate payments that

15

--------------------------------------------------------------------------------



qualify for the “short-term deferral” exception to Section 409A to the maximum
extent possible, and to the extent they do not so qualify, are intended to
qualify for the involuntary separation pay exceptions to Section 409A, to the
maximum extent possible. If neither of these exceptions applies, and if a
Participant is a “specified employee” within the meaning of Section 409A, then
notwithstanding any provision in this Plan to the contrary and to the extent
required to comply with Section 409A, all amounts that would otherwise be paid
or provided to such Participant during the first six months following the Date
of Termination shall instead be accumulated through and paid or provided
(without interest) on the first business day that is more than six-months after
the Date of Termination.


(b)    Separation from Service. A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Plan providing for the
payment of any amounts or benefits subject to Section 409A upon or following a
termination of employment unless such termination is also a “separation from
service” within the meaning of Section 409A and the Participant is no longer
providing services (at a level that would preclude the occurrence of a
“separation from service” within the meaning of Section 409A) to the Company or
its Affiliates as an employee or consultant, and for purposes of any such
provision of this Plan, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service” within the
meaning of Section 409A.


(c)    Payment Dates. Whenever a payment under this Plan specifies a payment
period with reference to a number of days (e.g., “within 15 calendar days after
the Release described in Section 5 becomes effective and irrevocable”), the
actual date of payment within the specified period shall be within the sole
discretion of the Company. In the event the payment period under this Plan for
any nonqualified deferred compensation commences in one calendar year and ends
in a second calendar year, the payments shall not be paid (or installments
commenced) until the later of the first payroll date of the second calendar
year, or the date that such Release becomes effective and irrevocable, to the
extent necessary to comply with Section 409A. For purposes of Section 409A, a
Participant’s right to receive any “installment” payments pursuant to this Plan
shall be treated as a right to receive a series of separate and distinct
payments.


[END OF DOCUMENT]









16

--------------------------------------------------------------------------------




EXHIBIT A
PARTICIPATION AGREEMENT


[Date]


Dear [Name]:


You have been selected to participate in the Journal Media Group, Inc. Executive
Severance and Change in Control Plan (the “Plan”), subject to your execution and
return of this letter agreement (this “Participation Agreement”) to Journal
Media Group, Inc. (the “Company”).


By signing this Participation Agreement, you hereby acknowledge and agree as
follows: (a) that you have read the Plan, including, but not limited to, the
provisions contained in Section 7 of the Plan entitled “Restrictive Covenants”
(the “Restrictive Covenants”); (b) that the Restrictive Covenants are intended
to encourage conduct that protects the legitimate business assets of the Company
and its subsidiaries and affiliates; (c) that, as a condition to and in
consideration of receiving the benefits set forth in the Plan, you hereby agree
to be bound by and to comply with the terms and conditions of the Restrictive
Covenants; and (d) that you will notify the Company in writing if you have, or
reasonably should have, any questions regarding the applicability of the
Restrictive Covenants. You further acknowledge that by signing this
Participation Agreement, you have thereby agreed to comply with the Restrictive
Covenants, willingly, and that that you were free to reject this Participation
Agreement and all benefits under the Plan with no adverse consequences to your
employment with the Company and its subsidiaries.


Note that the agreements you make by executing this Participation Agreement will
be enforceable against you, regardless of whether or not your employment
terminates in circumstances that entitle you to severance benefits under the
Plan.


Please note that you are not required to participate in the Plan, and may
decline participation in the Plan by not returning this Participation Agreement.
If you want to accept participation in the Plan, you must execute this
Participation Agreement and see that it is returned in person or via facsimile
to the Company’s Vice President, Human Resources at trina.jashinsky@jmg.com so
that it is received no later than [Date]. This Participation Agreement may be
executed in separate counterparts, each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.


JOURNAL MEDIA GROUP, INC.
ACCEPTED AND AGREED BY PARTICIPANT
 
 
By: __________________________________
Signed:_______________________________
Title: _________________________________
Dated:________________________________
 
 




A-1

--------------------------------------------------------------------------------




EXHIBIT B
GENERAL RELEASE


This General Release (this “Release”) is made and entered into as of this [•]
day of [•], 20[•], by and between Journal Media Group, Inc. (the “Company”) and
[•] (“Executive”).


1.    Employment Status. Executive’s employment with the Company and its
affiliates terminated effective as of [•], 20[•] (the “Separation Date”).


2.    Payments and Benefits. Upon the effectiveness of the terms set forth
herein, the Company shall provide Executive with the benefits set forth in
Section 4(b), 4(c) or 4(e) of the Journal Media Group, Inc. Executive Severance
and Change in Control Plan (the “Plan”), upon the terms, and subject to the
conditions, of the Plan. Executive agrees that Executive is not entitled to
receive any additional payments as wages, vacation or bonuses except as
otherwise provided under Section 4(a) of the Plan.


3.    No Liability. This Release does not constitute an admission by the Company
or its affiliates or predecessors, or their respective officers, directors,
partners, agents, or employees, or by Executive, of any unlawful acts or of any
violation of federal, state or local laws.


4.    Release. In consideration of the payments and benefits set forth in
Section 2 of this Release, Executive for himself/herself, his or her heirs,
administrators, representatives, executors, successors and assigns
(collectively, “Releasors”) does hereby irrevocably and unconditionally release,
acquit and forever discharge the Company, its respective affiliates and their
respective predecessors, successors and assigns (the “Company Group”) and each
of its officers, directors, partners, agents, and former and current employees,
including without limitation all persons acting by, through, under or in concert
with any of them (collectively, “Releasees”), and each of them, from any and all
claims, demands, actions, causes of action, costs, expenses, attorney fees, and
all liability whatsoever, whether known or unknown, fixed or contingent, which
Executive has, had, or may ever have against the Releasees relating to or
arising out of Executive’s employment or separation from employment with the
Company Group, from the beginning of time and up to and including the date
Executive executes this Release. This Release includes, without limitation, (a)
law or equity claims; (b) contract (express or implied) or tort claims; (c)
claims for wrongful discharge, retaliatory discharge, whistle blowing, libel,
slander, defamation, unpaid compensation, wage and hour violations, intentional
infliction of emotional distress, fraud, public policy contract or tort, and
implied covenant of good faith and fair dealing, whether based in common law or
any federal, state or local statute; (d) claims under or associated with any of
the Company Group’s incentive or equity compensation plans or arrangements; (e)
claims arising under any federal, state, or local laws of any jurisdiction that
prohibit age, sex, race, national origin, color, disability, religion, veteran,
military status, sexual orientation, or any other form of discrimination,
harassment, or retaliation (including without limitation under the Age
Discrimination in Employment Act of 1967 as amended by the Older Workers Benefit
Protection Act, Title VII of the Civil Rights Act of 1964 as amended by the
Civil Rights Act of 1991, the Equal Pay Act of 1963, and the Americans with
Disabilities Act of 1990, the Rehabilitation Act, the Family and Medical Leave
Act, the

B-1

--------------------------------------------------------------------------------




Sarbanes-Oxley Act, the Employee Polygraph Protection Act, the Uniformed
Services Employment and Reemployment Rights Act of 1994, the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), the Fair Labor Standards Act (“FLSA”),
the Lilly Ledbetter Fair Pay Act or any other foreign, federal, state or local
law or judicial decision); (f) claims arising under the Employee Retirement
Income Security Act; and (g) any other statutory or common law claims related to
Executive’s employment with the Company Group or the separation of Executive’s
employment with the Company Group.


Without limiting the foregoing paragraph, Executive represents that Executive
understands that this Release specifically releases and waives any claims of age
discrimination, known or unknown, that Executive may have against the Company
Group as of the date Executive signs this Release. This Release specifically
includes a waiver of rights and claims under the Age Discrimination in
Employment Act of 1967, as amended, and the Older Workers Benefit Protection
Act. Executive acknowledges that as of the date Executive signs this Release,
Executive may have certain rights or claims under the Age Discrimination in
Employment Act, 29 U.S.C. §626 and Executive voluntarily relinquishes any such
rights or claims by signing this Release.


Notwithstanding the foregoing provisions of this Section 4, nothing herein will
release the Company Group from: (i) any obligation under the Plan; (ii) any
obligation to provide all benefit entitlements under any Company benefit or
welfare plan that were vested as of the Separation Date, including the Company’s
401(k) plan and the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended; (iii) Executive’s rights of indemnification and directors and officers
liability insurance as may be in effect as of the Separation Date; and (iv) any
rights or claims that relate to events or circumstances that occur after the
date that Executive executes this Release. In addition, nothing in this Release
is intended to interfere with Executive’s right to file a charge with the Equal
Employment Opportunity Commission or any state or local human rights commission
in connection with any claim Executive believes he or she may have against the
Releasees. However, by executing this Release, Executive hereby waives the right
to recover any remuneration, damages, compensation or relief of any type
whatsoever from the Company, its affiliates and their respective predecessors
and successors in any proceeding that Executive may bring before the Equal
Employment Opportunity Commission or any similar state commission or in any
proceeding brought by the Equal Employment Opportunity Commission or any similar
state commission on Executive’s behalf.


5.    Bar. Executive acknowledges and agrees that if he or she should hereafter
make any claim or demand or commence or threaten to commence any action, claim
or proceeding against the Releasees with respect to any cause, matter or thing
which is the subject of the release under Section 4 of this Release, this
Release may be raised as a complete bar to any such action, claim or proceeding,
and the applicable Releasee may recover from Executive all costs incurred in
connection with such action, claim or proceeding, including attorneys’ fees,
along with the benefits set forth in Section 2 of the Release.


6.    Governing Law. This Release shall be governed by and construed in
accordance with the laws of the State of Wisconsin, without regard to conflicts
of laws principles.



B-2

--------------------------------------------------------------------------------




7.    Acknowledgment. Executive has read this Release, understands it, and
voluntarily accepts its terms, and Executive acknowledges that he or she has
been advised by the Company to seek the advice of legal counsel (at Executive’s
cost) before entering into this Release. Executive acknowledges that he or she
was given a period of [21] [45] calendar days within which to consider and
execute this Release, and to the extent that he or she executes this Release
before the expiration of the [21] [45] calendar day period, he or she does so
knowingly and voluntarily and only after consulting his or her attorney.
Executive acknowledges and agrees that the promises made by the Company Group
hereunder represent substantial value over and above that to which Executive
would otherwise be entitled.


8.    Revocation. Executive has a period of 7 calendar days following the
execution of this Release during which Executive may revoke this Release by
delivering written notice to the Company pursuant to Section 16 of the Plan by
hand or overnight courier before 5:00 p.m. on the seventh day after signing this
Release and this Release will not become effective or enforceable until such
revocation period has expired. Executive understands that if he or she revokes
this Release, it will be null and void in its entirety, and he or she will not
be entitled to any payments or benefits provided in this Release, including
without limitation under Section 2 of this Release.


9.    Miscellaneous. This Release, together with the Plan, is the complete
understanding between the parties with respect to the subject matter hereof and
supersedes all prior agreements relating to Executive’s employment with the
Company Group, except as specifically excluded by this Release. Executive has
not relied upon any representations, promises or agreements of any kind except
those set forth herein in signing this Release. In the event that any provision
of this Release should be held to be invalid or unenforceable, each and all of
the other provisions of this Release shall remain in full force and effect. If
any provision of this Release is found to be invalid or unenforceable, such
provision shall be modified as necessary to permit this Release to be upheld and
enforced to the maximum extent permitted by law. Executive agrees to execute
such other documents and take such further actions as reasonably may be required
by the Company Group to carry out the provisions of this Release.


10.    Counterparts. This Release may be executed by the parties hereto in
counterparts (including by means of facsimile or other electronic transmission),
each of which will be deemed an original, but all of which taken together will
constitute one original instrument.


JOURNAL MEDIA GROUP, INC.


____________________________________
By:
Its:
EXECUTIVE
[Form of Release - Do Not Sign]
___________________________________
[]








B-3